Citation Nr: 1202104	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether a February 2002 rating decisions that confirmed the May 21, 1999 effective date for service connection for back and bilateral knee disabilities, and assigned an effective date of May 21, 1999 for the grant of a total disability rating based on individual unemployability (TDIU) may be revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1972 to April 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision by the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO). 

The Veteran testified before a Decision Review Officer in December 2007.  A transcript of the hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  In a final September 1997 rating action, the Veteran was denied service connection for back and knee disabilities.  

2.  In March 2001, the RO granted service connection for posttraumatic stress disorder (PTSD), assigning a 50 percent disability evaluation effective from February 1998.

3.  In November 2001, the RO awarded service connection for a back disability, evaluated as 20 percent disabling; a left knee disability evaluated as 10 percent disabling; and a right knee disability evaluated as 10 percent disabling, effective from a May 21, 1999 claim to reopen.  

4.  In a February 2002 rating action the RO confirmed its November 2001 decision, as well as awarded TDIU benefits, effective from May 21, 1999, when the Veteran's combined service connected disability evaluation met the minimum schedular requirement for an award of TDIU benefits.  

5.  Correspondence from the Veteran received February 25, 1999 represented an informal claim to reopen the previously denied claims for service connection for back and knee disabilities.  


CONCLUSION OF LAW

The criteria for revision of a February 2002 rating decision and the assignment of an effective date of February 25, 1999, for the grant of service connection for a back disorder, a left knee disorder, a right knee disorder, and the award of TDIU benefits have been met.  38 U.S.C.A. §§ 5101, 5109A, 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.104, 3.105, 3.151, 3.155, 3.160, 3.400, 4.16, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case is in receipt of a TDIU.  His contention in the instant claim is that the RO committed a clear and unmistakable error in its 2002 rating decision that assigned an effective date for that award of May 21, 1999.  He asserts both that he suffered from his disabling conditions prior to this date, and that he had attempted to appeal his earlier denied claims.  For the reasons that follow, the Board determines that an earlier effective date is indeed warranted.  

Initially, the Board notes that in Rudd v. Nicholson, the Court of Appeals for Veterans Claims held that a freestanding claim of entitlement to an earlier effective date would vitiate the rule of finality and as such is not proper.  20 Vet. App. 296, 297-300 (2006).  As the Veteran filed his claim for an earlier effective date long after the 2002 decision became final, the Board need not determine whether the Veteran is entitled to an earlier effective date under any theory of entitlement other than CUE.  

Generally, once a decision becomes final, it may only be revised by a showing of clear and unmistakable error (CUE).  See 38 C.F.R. §§ 3.104, 3.105.  CUE is recognized to be a very specific and rare kind of error of fact or law that compels the undebatable conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  As such, to establish CUE, a claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), the United States Court of Appeals for Veterans Claims (Court) explained that in order for clear and unmistakable error to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  See also Russell v. Principi, 3 Vet. App. 310, 313 (1992).

When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  See Fugo, 6 Vet. App. at 43.

It is noted that where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE had the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  For this reason, a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Russell, 3 Vet. App. at 313.

With regard to effective dates, unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  The effective date for an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-35 (1998).

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the Veteran to seek benefits must be demonstrated.  Id.  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155.

A review of the procedural history of the Veteran's claims is instructive.  

The Veteran first sought service connection for back, knee, and foot conditions in a June 1997 claim.  The RO denied his claims in a September 1997 rating decision.  The Veteran filed a Notice of Disagreement with this decision in December 1997, and the RO issued a Statement of the Case in January 1998.  The Veteran did not file a Substantive Appeal following the issuance of the Statement of the Case.  Accordingly, the denial of his claims became final.  

In February 1998, the Veteran sought service connection for PTSD.  This claim was ultimately granted in a March 2001 rating action, which also assigned a 50 percent disability evaluation, effective from February 1998.  

In correspondence from the Veteran received on February 25, 1999, he raised a claim for service connection for his back and knee disabilities.  In April 1999, the RO advised the Veteran that he needed to support this claim with new and material evidence.  In correspondence from the Veteran received on May 21, 1999, he again raised the claim for service connection for his back and knee disabilities, attaching to this correspondence a statement from a soldier with whom he served that described an in-service accident the Veteran experienced.  Thereafter, in a November 2001 rating action, the RO granted service connection for degenerative joint disease of the lumbar spine (rated 20 percent disabling) and degenerative joint disease of the right and left knees (each rated 10 percent disabling).  This award of benefits was made effective from May 21, 1999.   

The Veteran submitted a formal application for TDIU benefits in December 2001.  The RO, in a February 2002 rating action, confirmed its November 2001 decision, but also granted TDIU benefits, effective from May 21, 1999, the date from which the Veteran met the minimum schedular rating criteria for the award of TDIU.  

The Veteran filed the claim at issue here in December 2004.  He stated that the effective date of his claim should be January 1998, the date that he first sought service connection for PTSD.  The RO read the Veteran's claim as one for CUE, and in a January 2006 rating decision, it determined that there was no CUE with its 2002 decision that assigned an effective date of May 21, 1999.  The Veteran filed a Notice of Disagreement with this decision in February 2006.  The Veteran testified before a Decision Review Officer in December 2007.  The RO issued a Statement of the Case in January 2008, and the Veteran filed a timely Substantive Appeal in February 2008.  

Given this history, it is clear that the Veteran's contentions do not provide a basis for the benefit sought.   

First, the Veteran's contention in his December 2004 claim that the effective date for his TDIU award should correspond to the date that he sought service connection for PTSD is not supported by the facts.  A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Here, between April 1998 (the effective date for the Veteran's award of service connection for PTSD) and May 1999, the Veteran's PTSD was rated as 50 percent disabling, a level below the threshold required for a single service-connected disability to qualify for a TDIU.  See 38 C.F.R. § 4.16.  Further, there is no evidence that the Veteran's PTSD alone rendered him unable to secure or follow a substantially gainful occupation.  

Second, in his December 2007 hearing, the Veteran stated that after he received the January 1998 Statement of the Case that continued the denial of his claims for service connection for back, and knee conditions, he filed a Substantive Appeal with this decision.  A review of his claims file, however, shows that no such appeal was filed.  Instead, in February 1998, the Veteran first sought service connection for PTSD.  This February 1998 claim made no mention of the Veteran's other claims for service connection or the recently issued Statement of the Case.  Further, though the Veteran contends that he filed this Substantive Appeal with the help of his county Veterans Service Officers, in January 2008, the Jefferson County Veterans Service Officers noted that its office did not file a Substantive Appeal on behalf of the Veteran.  The Veteran's contention is thus not supported by the facts.

That being said, the Veteran's February 25, 1999 correspondence, (which also included a Notice of Disagreement for his denial of service connection for PTSD) also noted that he wished to appeal his denial of service connection for back and bilateral knee conditions.  This manifestly raised an informal claim for service connection for these disabilities, which the RO apparently recognized by advising the Veteran soon thereafter, that he needed to submit new and material evidence.  The following month, in May 1999, the Veteran complied, and the benefits at issue were ultimately granted effective from this May 1999 correspondence. 

Given the legal background cited above, as the Veteran submitted an informal claim for benefits in February 1999, that was followed soon thereafter by an event more explicit claim, the Board concludes that his effective date for both back/knee service connection and TDIU benefits may properly be extended back to the date of his informal February 1999 claim.  

In the 2002 rating decision, the RO, however, did not consider whether the Veteran's February 25, 1999 correspondence could constitute an informal claim for service connection or whether the Veteran's effective date for his TDIU could properly extend back to this date.  Thus, each element of the CUE framework has been met: first, the regulatory provisions were incorrectly applied; second, the error is undebatable and manifestly changes the outcome of the case; and third, this determination is based on the record and law that existed at the time of the prior adjudication.  The RO's February 2002 rating decision may thus be revised.  

In summary, the Board finds that the Veteran submitted a claim for service connection for back and knee disabilities on February 25, 1999.  The effective date for service connection for those disabilities should be February 25, 1999.  As the RO has established that the Veteran met the requirement for a TDIU on the date that service connection for these disabilities became effective, the effective date for the award of TDIU benefits must also accordingly be revised to February 25, 1999.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA's duties to notify and to assist, however, are not applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, discussion of the notice provisions regarding CUE is not required. 38 U.S.C.A. § 5109A(a), (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2011).



ORDER

The Veteran's motion to revise an April 2002 rating decision is granted, and an effective date of February 25, 1999 for the award of service connection for a back disorder, a left knee disorder, a right knee disorder and TDIU benefits is assigned.   



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


